                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

SCOTT WANG,

                              Plaintiff,                                    ORDER
       v.
                                                                          17-cv-356-wmc
ANDREW M. SAUL, Commissioner
of Social Security,

                              Defendant.


        Plaintiff’s counsel seeks an award of attorney’s fees in the amount of $18,990

pursuant to 42 U.S.C. § 406(b). (Dkt. #16.)1 As set forth in plaintiff’s motion and

attached materials, plaintiff Scott Wang was awarded $129,923.52 in past due benefits

after remand from this court. Section 406(b) contemplates a fee award not to exceed 25%

of the past due benefits, which here works out to a maximum award of $32,480.88. The

administrative law judge had already approved $10,000 in fees to reflect plaintiff’s

counsel’s time spent representing plaintiff in the administrative process. Plaintiff’s counsel

recognizes that if he were to seek the full 25% allowed under the fee agreement and the

maximum amount permitted under § 5046(b) then the hourly rate would be $1,065.44.

Accordingly, plaintiff’s counsel has reduced his request to reflect an hourly rate of $900.

       The Commissioner filed a response to the § 406(b) fee request, pointing out the

possibility of a “windfall recovery” by counsel because the requested fee amount implies a


1
  To be clear, plaintiff seeks an award of $13,390, which accounts for the EAJA fee previously
awarded of $5,600. The court, however, will consider the reasonableness of the total request under
§ 406(b), recognizing that Section 406(b) has been harmonized with the EAJA; though fee awards
may be made under both the EAJA and § 406(b), a claimant’s attorney must refund to the claimant
the amount of the smaller fee. Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002) (explaining that “an
EAJA award offsets an award under Section 406(b)”).
relatively high hourly rate. (Def.’s Resp. (dkt. #16).) See generally Heise v. Colvin, No. 14-

CV-739-JDP, 2016 WL 7266741, at *2 (W.D. Wis. Dec. 15, 2016) (addressing proper

calculation of hourly rate under § 406(b)).

       While the court agrees that an hourly rate of $900 is certainly on the high end of

the awards approved by this court, the court generally finds that awards reflecting an hourly

rate of less than $1000 are reasonable under § 406(b). Accordingly, plaintiff’s motion for

fees under § 406(b) (dkt. #16) is GRANTED. The court will award $18,990 under 42

U.S.C. § 406(b). As explained above, plaintiff’s counsel will be required to refund the

amount awarded under the EAJA to plaintiff.

       Entered this 10th day of October, 2019.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                              2
